Citation Nr: 0215315	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-23 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gingivitis for 
purposes of compensation.

2.  Entitlement to service connection for chronic anxiety 
disorder.

3.  Entitlement to an initial compensable evaluation for 
bilateral palmar tenosynovitis.

4.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
December 1998.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO).  That rating decision, in pertinent 
part, granted service connection for bilateral palmar 
tenosynovitis (0%) and migraine headaches (30%), and denied 
service connection for gingivitis and chronic anxiety 
disorder.

In January 2001, the Board remanded the case for additional 
development.  Subsequently, by rating actions in January and 
July 2002, the RO continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  There is no medical evidence of a post-service diagnosis 
of a chronic psychiatric disorder, and the April 1999 VA 
psychiatric examination resulted in a specific finding that 
the veteran did not meet the criteria for a diagnosis of 
anxiety disorder. 

3.  Gingivitis is not a disability within the meaning of 
applicable VA legislation providing payment of compensation 
benefits.

4.  Since December 1998, the veteran's service connected 
migraine headache disability has not been manifested by the 
presence of sustained, very frequent, completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.

5.  Since December 1998, the veteran's bilateral wrist ranges 
of motion have been normal; and there have been no objective 
clinical findings to account for the veteran's reported 
symptoms of bilateral palmar hand pain.  


CONCLUSIONS OF LAW

1.  Chronic anxiety disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.  The veteran's claim seeking entitlement to service 
connection for gingivitis for purposes of payment of 
disability compensation lacks legal merit.  38 C.F.R. §§ 
3.381-82, 4.149 (1998); 38 C.F.R. §§ 3.381, 4.150 (2002).

3.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. Part 4, Code 8100 (2002).

4.  The criteria for a compensable evaluation for bilateral 
palmar tenosynovitis have not been met.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. Part 4, § 4.71a, Codes 5024, 5215 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As pointed out in the Board's January 2001 remand, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the October 
1999 statement of the case (SOC), the January 2002 
supplemental statement of the case (SSOC) and the January 
2001 Board remand of the laws and regulations governing her 
claim.  This was sufficient for notification of the 
information and evidence necessary to substantiate the claim, 
and the veteran has been adequately informed as to the type 
of evidence that would help substantiate her claim.  Pursuant 
to the remand, the veteran was provided with VA examinations 
in March 2001, and outpatient records were obtained.  In 
February 2001, the VA sent the veteran a letter requesting 
additional evidence or arguments with respect to the claims 
on appeal, and informing her of what additional evidence that 
she needed to obtain.  The veteran submitted some additional 
evidence in February 2002.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service-connection Claims

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Chronic Anxiety Disorder

The service medical records show no complaints of a 
psychiatric nature.  The service separation examination dated 
in July 1998 noted normal psychiatric examination.  

A VA psychiatric examination was conducted in April 1999.  
The veteran reported that she had been in therapy on several 
occasions, the last eight to twelve months earlier, due to 
marital stress.  She stated that she took no medications and 
had never been hospitalized.  The veteran reported marital, 
physical and familial stress. When asked if anything that 
happened during service caused mental or emotional stress 
now, the veteran replied "not really."  The veteran 
described herself as a chronic worrier with a bad temper who 
was chronically frustrated over her marriage.  She reported 
irritability, muscle tension, and difficulty sleeping 
secondary to worry.  She denied symptoms of major depression 
or psychosis.  On examination, the veteran was alert and 
oriented times four.  She exhibited excellent eye contact.  
Thought processes were coherent, and there was no suicidal or 
homicidal ideation.  Memory was intact, proverbs were 
abstract, and insight and judgment were adequate.  The 
diagnosis was marital stress, features of anxiety.  The 
examiner stated that the veteran did not meet the DSM-IV 
criteria for anxiety.  She seemed to be under marital stress 
at this time and it was recommended that she seek marital 
counseling.  

The Board notes that no psychiatric complaints were noted 
during the veteran's period of service.  There is no medical 
evidence of a post-service diagnosis of a chronic psychiatric 
disorder.  The April 1999 VA psychiatric examination resulted 
in a specific finding that the veteran did not meet the 
criteria for a diagnosis of anxiety disorder.  In short, 
there is simply no objective evidence of chronic anxiety 
disorder or any other chronic psychiatric disorder of record.  

The veteran's own statements as to diagnosis of a current 
disability are not competent evidence to support a finding on 
a medical question requiring special experience or special 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Consequently, the Board has concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection for chronic anxiety disorder.  Since the weight of 
the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. §§ 3.102 (2002).

Gingivitis

The Board's remand noted that, during the pendency of this 
appeal, VA regulations regarding dental disorders were 
revised, effective June 8, 1999.  See 64 Fed. Reg. 30,392 
(June 8, 1999).  Regulations in effect when this claim was 
filed by the veteran in December 1998 provided that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. 17.120 (now 38 C.F.R. 
17.161).  See 38 C.F.R. 4.149 (1998).  Regulations in effect 
when this claim was filed in 1998 also provided that neither 
pyorrhea nor gingivitis could be considered a disease entity 
and, therefore, were not ratable.  38 C.F.R. 3.382(c) (1998).

As revised in June 1999, the reference in 38 C.F.R. 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. 3.381(a).  Treatable 
carious teeth continued to be identified as being disability 
which may be service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  In 
addition, all of 38 C.F.R. 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea under specific circumstances, but, as noted 
above, stated that periodontal disease was not a ratable 
disease entity, was eliminated.  Dental disabilities which 
may be awarded compensable disability ratings are now set 
forth under 38 C.F.R. 4.150 (2002).  These disabilities 
include chronic osteomyelitis or osteoradionecrosis of the 
maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, 
loss of the ramus, loss of the condyloid or coronoid 
processes, loss of the hard palate, loss of teeth due to the 
loss of substance of the body of the maxilla or mandible and 
where the lost masticatory surface cannot be restored by 
suitable prosthesis, when the bone loss is a result of trauma 
or disease but not the result of periodontal disease.  38 
C.F.R. 4.150, Diagnostic Codes 9900-9916 (2002).

Notwithstanding the changes enacted by the June 1999 
amendments, application of either the old or revised version 
of the regulations to the facts in this case produces the 
same result because service connection for dental 
disabilities, see 62 Fed. Reg. 8201, 8203 (1997) (under the 
new regulation, "periodontal disease" was to be substituted 
for the terms "gingivitis," "Vincent's disease," and 
"pyorrhea"), may be granted only for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. 17.161.  38 C.F.R. 3.381 (2002).  
Hence, the Board need not determine which version of the 
regulations is more favorable to the facts in this case.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the foregoing, the Board will deny entitlement to 
service connection for gingivitis for purposes of payment of 
disability compensation.  Gingivitis was noted during 
service, and the April 1999 VA examination diagnosed 
gingivitis, presently stable.  

However, both sets of regulations provide that dental 
conditions such as gingivitis are service connectable only 
for treatment purposes, not for compensation purposes.  The 
Board is bound by the regulations of the Department.  38 
U.S.C.A. 7104(c) (West 1991).  Where the law and not the 
evidence is dispositive of the issue before the Board, as in 
this case, the claim must fail due to the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's appeal as to this issue is denied.

Increased Ratings Claims

The veteran seeks higher ratings for his service connected 
bilateral palmar tenosynovitis and migraine headache 
disabilities.  Both of these claims arose from the original 
assignment of disability evaluations.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found; a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

Migraine Headaches

Service connection for migraine headaches was granted in July 
1999, and a 30 percent evaluation was assigned from December 
9, 1998.  The veteran disagreed with the initial evaluation.

The veteran's headache disorder is rated under Diagnostic 
Code 8100.  The maximum 50 percent rating under that code is 
warranted for very frequent, completely prostrating and 
prolonged migraine attacks productive of severe economic 
inadaptability.  The current 30 percent evaluation 
contemplates prostrating attacks occurring on an average once 
a month over the last several months.  38 C.F.R. Part 4, Code 
8100 (2002).

A December 1998 VA outpatient record noted the veteran's 
complaints of recurrent headaches.  A January 1999 private 
medical record noted the veteran had a history of chronic 
headaches occurring most severely two to three times per 
week, with lesser daily headaches.  She reported nausea and 
some photophobia associated with the headaches.  The 
assessment was chronic headache, mixed vs. migraine.  
Medications were prescribed.  

A VA examination was conducted in April 1999.  The veteran 
reported that her headaches were somewhat better with new 
medication, but still present up to three times per week.  
She denied any definite nausea or vomiting.  There was 
sometimes a little bit of post-migraine syndrome, but very 
little or no aura.  The headaches interfered with her 
occupation.  The diagnosis was chronic migraine headaches.

Private neurologist's notes dated from February to August 
1999 neurologist's note treatment for headaches initially 
diagnosed as migraine without aura.  The veteran reported an 
average of three bad headaches per week during this period, 
with period of improvement and worsening noted.  A February 
2001 treatment note from this neurologist stated that the 
veteran's headaches had flared up, and that she was averaging 
about five headaches per week

On a December 2000 VA neurology note, the veteran reported 
that her headaches had recently decreased to one day per week 
after she increased her Vivactil.  She stated that her 
headaches were associated with photophobia, noise phobia, 
nausea and occasional vomiting.  The examiner stated that the 
headaches appeared to be migrainous in origin.

A VA examination was conducted in March 2001.  The veteran 
reported that her headaches had been essentially stable for 
the past three years, and that they occurred five or six 
times per week, lasting from three hours to all day.  She 
reported feeling nauseated and noise and light sensitive 
during the headaches.  She experienced no nocturnal 
awakenings.  The headaches were decreased with sleep.  The 
diagnosis was headaches.  The examiner questioned whether the 
veteran's headaches might actually be of the mixed type, 
since she complained of them on a daily basis and they 
appeared to be mixed with a tension component in her neck.  
The examiner continued:

Regardless of her complaints at the 
present time it is noted that these do 
not appear to significantly interfere 
with her activities.  Indeed it is noted 
that the patient is a full-time student 
of nursing as well as a mother and wife.  
She is not noted to have had any change 
in severity or frequency of her headaches 
over the past three years.  Her workup 
has been negative for any type of mass 
lesion.  Again, despite the fact that she 
states that her headaches tend to occur 
on a daily basis they have not changed in 
severity or frequency and I would 
classify them as slight to moderate.  She 
appears to be fully functional from the 
standpoint of her occupational 
aspirations and her physical capacities.

An inherent difficulty in evaluating the severity of 
headaches is that the disabling aspect of the disorder is 
pain, which is not susceptible to objective measurement.  The 
basis of disability evaluations is the ability of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2002).  Each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2002).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disability and its residual conditions in 
civil occupations.  38 C.F.R. § 4.1 (2002).

Considering the evidence of record since December 1998, the 
Board finds that the veteran is properly evaluated at the 
current 30 percent evaluation.  While the veteran has 
testified that she has been unable to function at times 
during her headaches, which have been reported as occurring 
approximately five or six days per week, her headaches are 
somewhat alleviated by sleep and medication.  Some nausea has 
been associated with her headaches, however, the veteran has 
generally not reported vomiting and no neurological symptoms 
have been present.  Most importantly, the recent VA 
examination report specifically described the veteran's 
headache disability as slight to moderate, and noted that it 
did not appear to significantly interfere with her 
activities, including being a full time student as well as 
mother and wife.  

Based on this record, the Board finds that the veteran's 
headaches, since December 9, 1998, do not involve the very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability, which are 
required for a 50 percent evaluation. 38 C.F.R. Part 4, Code 
8100 (2002).

Accordingly, the veteran is not entitled to an evaluation in 
excess of 30 percent for migraine headaches, since December 
9, 1998.  38 C.F.R. Part 4, Code 8100 (2002); see Fenderson, 
supra.  Because the weight of the evidence for and against 
the claim is not in relative equipoise, the reasonable doubt 
rule does not apply.  38 C.F.R. §§ 3.102, 4.3 (2002).

Palmar Tenosynovitis

Palmar tenosynovitis was noted during service.  Service 
connection for palmar tenosynovitis was granted in July 1999, 
and a noncompensable evaluation was assigned from December 9, 
1998.  The veteran disagreed with the initial evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis 
is rated on limitation of motion of affected parts as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215, a 10 percent rating is warranted for limitation of 
motion of the wrist where dorsiflexion is less than 15 
degrees, or where palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2002).  
This is the maximum rating available under this diagnostic 
code.  Normal wrist dorsiflexion is 70 degrees, normal wrist 
palmar flexion is 80 degrees, wrist ulnar deviation is 45 
degrees and wrist radial deviation is 20 degrees. 38 C.F.R. § 
4.71, Plate I (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002) provide for consideration of a functional impairment 
due to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).

A VA examination was conducted in April 1999.  The examiner 
noted a history of hand pain in the palmar aspect, apparently 
as the result of overuse.  The veteran stated that bilateral 
hand pain came and went, directly proportionate to activities 
done.  She reported no definite history of numbness or 
tingling in the thumb or fingers.  On examination, there was 
wrist dorsiflexion of 70 degrees, palmar of 80 degrees, ulnar 
deviation of 40 degrees, and radiation of 20 degrees, all 
bilaterally.  The examiner described these as normal ranges 
of motion.  The thumbs and fingers revealed no swelling and 
no evidence of any color changes.  Opponens function of the 
thumbs to the fingertips was within normal limits.  The Tinel 
signs over the median, ulnar, and radial nerve were negative 
bilaterally.  The veteran complained of mild tenderness in 
the flexor tendon area.  There was a normal sensory, motor 
and nerve conduction study of both upper extremities, and no 
evidence of any carpal tunnel syndrome.  The diagnosis was 
bilateral palmar tenosynovitis, functional impairment mild to 
moderate.  

On a VA examination in March 2001, the veteran reported that 
any activities that require any degree of grasping cause her 
discomfort.  These activities included vacuuming, lawn 
mowing, riding, holding chop sticks or carrying grocery bags.  
The veteran stated that any activity would start causing 
symptoms after two to three minutes.  She used no splint or 
braces.  On examination, there was 0 to 70 degrees of wrist 
extension bilaterally.  Palmar flexion was from 0 to 80 
degrees, ulnar deviation to 45 degrees, and radiation 
deviation to 20 degrees, all bilaterally.  There were no 
areas of tenderness, swelling, or redness.  No masses were 
palpated.  With the wrist markedly flexed and pressure being 
applied over the volar aspect of the wrist, the veteran 
experienced numbness in the distribution of the median nerve 
bilaterally.  Pronation and supination were unrestricted.  X-
rays of both wrists and hands were negative for any bone or 
joint disorder.  The examiner stated that:

The patient's only objective clinical 
finding was suggested of possible carpal 
tunnel syndrome which would explain the 
absence of symptoms except after a period 
of pressure of several minutes duration.  
This diagnosis, however, is rather 
discounted by the negative nerve 
conduction studies.  At the time she was 
seen there was no explanation objectively 
for any lack of strength or increased 
fatigability.  No signs of pain.  It is 
to be noted that the patient's finger 
grasp bilaterally was without restriction 
or lack of strength.  The diagnosis of 
palmar tenosynovitis could not be 
confirmed on the basis of any objective 
clinical findings.  

A review of the medical evidence reveals that the veteran's 
bilateral wrist ranges of motion are normal, and thus clearly 
not limited to the degree required to allow for the 
assignment of a compensable disability rating under 
Diagnostic Code 5215.  Moreover, the most recent VA examiner 
found no objective clinical findings to account for the 
veteran's reported symptoms.  Likewise, the earlier VA 
examination report contained no objective findings to account 
for the notation of mild to moderate functional limitation.  

In the absence of objective manifestations of bilateral hand 
or wrist pathology, the Board is unable to assign a 
compensable evaluation to the veteran's service connected 
bilateral palmar tenosynovitis at any time since December 
1998.  See Fenderson, supra.  

The Board acknowledges additional compensation is potentially 
available for greater limitation of motion due to pain on use 
and has considered the provisions of 38 C.F.R. §§ 4.40, 4.59 
as interpreted in DeLuca, supra.  The veteran complains of 
chronic pain but there are simply no objective findings of 
additional impairment of function to warrant a compensable 
evaluation for the tenosynovitis.  

As the preponderance of the evidence is against the claim for 
an increased evaluation for tenosynovitis, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for tenosynovitis or 
migraine disability.  The veteran contends her disability 
interferes with employment but has provided no objective 
evidence of marked interference.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.



ORDER

The appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

